DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, 17-19, 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2019/0068348, hereinafter Nam), in view of 3GPP paper “Enhancements to initial access procedure for NR-U” (R1-1902790 on 2/15/2019, hereinafter NTT) and in view of Zhang et al (US 2019/0306924, hereinafter Zhang).

Regarding clam 1, Nam discloses a method of receiving data by a user equipment (UE) in a wireless communication system the method comprising: receiving first information that indicates at least one synchronization signal/physical broadcast channel (SS/PBCH) block index for which SS/PBCH block transmission is configured (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 			receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);								but does not disclose wherein, on an unlicensed band, (ii) the PDSCH is not received on any resource region overlapping with any the plurality of candidate SS/PBCH block indices corresponding to each of the SS/PBCH block index indicated by the first information, regardless of whether the any of the plurality of candidate SS/PBCH block indices are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the first information.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;									nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and one example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhang in the system of Nam and NTT in order to further enhance operations in the licensed and unlicensed band such as addressing interference aware beam reporting, secondary beam failure recovery and synchronization signal block quasi-co-location indications.
Regarding claims 2, 6, 10, 14, 18 and 22, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, wherein based on the resource allocation of the PDSCH not overlapping with the SS/PBCH block transmission, the PDSCH is received in all allocated resource region (UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089], if the PDSCH does not overlap with SS/PBCH then the UE will receive the PDSCH),
Regarding claims 3, 7, 11, 15, 19 and 23, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, but not wherein an SS/PBCH block is actually transmitted only in a part of the plurality of candidate SS/PBCH blocks corresponding to each SS/PBCH block index.  NTT discloses candidate SS/PBCH block resources can be available for PDSCH, meaning not every candidate is transmitted, Section 2.2.
Regarding claim 5, Nam discloses a user equipment (UE, Fig. 3) used in a wireless communication system, the UE comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 						receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);								but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index corresponding to each of the SS/PBCH block index indicated by the first information, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1;			nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 9, Nam discloses an apparatus for a user equipment (UE, Fig. 3), comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);						but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index corresponding to each of the SS/PBCH block index indicated by the first information, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1;			nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 13, Nam discloses a method of transmitting data by a base station (BS) in a wireless communication system, the method comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) and transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index corresponding to each of the SS/PBCH block index indicated by the first information, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1;			nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 17, Nam discloses a base station (BS, Fig. 2) in a wireless communication system, the BS comprising: at least one RF unit, at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), control the BS to perform operations comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) and transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index corresponding to each of the SS/PBCH block index indicated by the first information, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1;			nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 21, Nam discloses an apparatus for a base station (BS, Fig. 2), the apparatus comprising: at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), control the BS to perform operations comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 			and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index corresponding to each of the SS/PBCH block index indicated by the first information, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1;			nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 25, Nam discloses the method of claim 1, but does not disclose wherein whether a candidate SS/PBCH block index is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1; nor wherein based on a failure of the LBT for performing the CAP on the unlicensed band: a candidate SS/PBCH block position is not used for the SS/PBCH block transmission.  NTT discloses transmitting SS/PBCH based on LBT results, Section 2.2, in this case a failed LBT and unused candidates can be used for PDSCH in Alt2, Section 2.2.
Regarding claim 26, Nam discloses the method of claim 1, but does not disclose wherein whether a candidate SS/PBCH block index is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1; nor wherein based on a success of the LBT for performing the CAP on the unlicensed band: a candidate SS/PBCH block position is used for the SS/PBCH block transmission.  NTT discloses transmitting SS/PBCH based on LBT results, Section 2.2, in this case a successful LBT and PDSCH is rate match around the candidates in Alt1, Section 2.2.


Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the independent claims and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose (i) each SS/PBCH block index is in QCL relationship with a plurality of candidate SS/PBCH indices nor (ii) the PDSCH is not received on any resource region overlapping with all of the candidate SS/PBCH block indices corresponding to each SS/PBCH block index indicated by the first information, regardless of whether the candidate SS/PBCH block indices are used for the SS/PBCH block transmission.  Further Applicant argues NTT discloses the UE performs rate matching around all candidate SS/PBCH block resources.  Applicant then argues NTT does not consider whether the candidate SS/PBCH block indices are in QCL relationship with an SS/PBCH block index.											In response, Applicant just argues NTT does not disclose the feature (i.e. QCL relationship) that is disclosed by the other reference, Zhang.  Applicant even described feature (i) QCL relationship as being separate from feature (ii) not receiving PDSCH on resources overlapping with the candidate SS/PBCH block indices, via using “(i) and (ii)”.  These are two separate features and Applicant just argues NTT that discloses rate-matching around the candidate SS/PBCHs but does not disclose the QCL relationship which is disclosed by Zhang.  									Applicant argues that a person of ordinary skill in the art would not modify NTT’s UE to only perform rate-matching around candidate SS/PBCH block resources that are in a QCL relationship with an SS/PBCH block index (instead of all candidate SS/PBCH block resources).  Applicant then argues over irrelevant feature of Zhang of how to indicate SSBs are QCL’ed, either explicitly or by implicit indication.  This is irrelevant argument because it is not a feature in the claim.  The claim appears to be silent on how exactly the UE knows about the QCL relationship but as Applicant admits, the UE can be signaled explicitly or by implicit indication, so both options are covered anyway.  The Applicant then argues Zhang does not disclose the rate-matching feature that was already disclosed by NTT.  				The Applicant appears to have an some type of argument that the claim only rate-matches around candidate SS/PBCH blocks that are in a QCL relationship as opposed to all candidate SS/PBCHs.  Examiner doesn’t agree with the argument but the claim uses the term comprising, which means open-ended and does not exclude additional elements or steps.  Therefore if Zhang did rate-match around all candidate SS/PBCH blocks instead of just the candidate SS/PBCH that are in a QCL relationship (i.e. subset of candidate SS/PBCH), Zhang would still read on the limitation, as the rate-matching is still performed around the subset of candidates.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461